Citation Nr: 1535538	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  00-22 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected bipolar disorder, service-connected diabetes mellitus type II (DMII), or service-connected coronary artery disease (claimed as ischemic heart disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to August 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an initial June 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This matter has an extensive procedural history, which the Board will not fully detail here.  Most recently, the Board denied this matter in a July 2013 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims, resulting in a November 2014 Joint Motion for Remand (JMR).  Subsequent to the November 2014 JMR, the Board remanded this matter for further development in February 2015.

The Veteran appeared at a hearing before a Veterans Law Judge in February 2005. A transcript of the hearing is in the Veteran's file.  Of note, the Veterans Law Judge who conducted the hearing has since retired and the Veteran was informed of this fact and provided the opportunity for a new hearing in a January 2013 letter.  No response to the letter was received.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Pursuant to the November 2014 JMR, the Board ordered a new medical opinion in its February 2015 Remand.  Specifically, the Board directed that if entitlement to service connection for a psychiatric disability was established, the AOJ should obtain a medical opinion to address whether or not the Veteran's psychiatric disability caused or aggravated his hypertension.  

Accordingly, the Veteran was afforded a May 2015 VA examination to determine the etiology of the Veteran's hypertension, specifically whether it was secondary to his now service-connected bipolar disorder.  The examiner ultimately concluded that it was less likely than not that the Veteran's bipolar disorder caused and/or permanently worsened that Veteran's hypertension.  The examiner provided the following rationale:

Based upon medical literature review, clinical experience, medical record review, and evaluation of the veteran: Medical literature does not support a cause and effect relationship between psychiatric disease/treatment and development/aggravation of a chronic sustained hypertension condition.  Medical literature does not support Veteran's service-connected psychiatric disability (bipolar disorder)or its treatment as a cause of,
or aggravating factor (resulting in permanent worsening beyond its natural progression) for, his condition of HYPERTENSION.

MTR documents and Veteran substantiates a family history of HTN in first degree relative (mother).
Veteran's MTR (to include review of CPRS vital sign report) does NOT support that his HTN has been permanently worsened beyond its natural progression (aggravated) by his service-connected psychiatric disability (bipolar disorder)or its treatment.
It is most likely that Veteran's current HTN condition is etiologically related to his multiple NSC risk factors for HTN (to include: increasing age, race, and presence of HTN in first degree relative), rather than to his SC psychiatric disorder and/or its treatment.

However, since the examination the Veteran has submitted medical literature that apparently supports a possible link between the hypertension and psychiatric conditions.  This medical literature is specifically referenced in the Veteran's July 2015 Appellate Brief.  As the examiner seemingly relied heavily on medical literature in his opinion, the Board finds that a clarifying opinion is necessary in order to address the medical literature submitted by the Veteran.  

In addition, the examiner also cites race as a possible risk factor for the Veteran's hypertension, and at the end of his opinion cites the following reason: "Race - Hypertension tends to be more common, be more severe, occur earlier in life, and be associated with greater target-organ damage in blacks. "  However, the Board notes that the evidence of record, specifically past VA examinations and treatment records, seems to indicate that the Veteran is Caucasian, and as a result, the adequacy of the examiner's rationale is questionable.

The Board further notes that the Veteran has since a November 2012 VA examination addendum opinion which addressed the Veteran's contention that his hypertension is related to his service-connected diabetes, he has submitted a January 2015 private medical opinion linking hypertension to hi diabetes mellitus, type II.  As such, a new opinion regarding whether the Veteran's hypertension is related to his service-connected diabetes mellitus, type II that addresses this private opinion is appropriate.    

Further, as this matter has such an extensive procedural history and has been remanded by the United States Court of Appeals for Veterans Claims three times, the Board finds that in the interest of thoroughness, another opinion with respect to the Veteran's contention that his hypertension is etiologically linked to his service-connected coronary artery disease (originally claimed as ischemic heart disease) is appropriate.  

Additionally, the Board notes that the Veteran's exposure to herbicides was previously conceded.  On August 10, 2012, VA published in the Federal Register, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010.  See Notice, 77 Fed. Reg. 47924 -47928 (2012).  In that Notice, VA discussed NAS findings concerning hypertension and its possible relationship to herbicide exposure.  VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category.  VA ultimately concluded that the available evidence from the NAS was not sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides.  Thus, hypertension is not one of the listed conditions presumed related to herbicide exposure under 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e) . 

With that said, the report nonetheless has identified a "limited or suggestive evidence of association" between herbicide exposure and hypertension.  The Board finds the limited or suggestive evidence of association between hypertension and herbicide exposure, as noted in the Federal Register, satisfies the low threshold for obtaining a medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

 If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Send the claims file to an examiner of appropriate knowledge and expertise to render an etiology opinion as to the claim for service connection for hypertension.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  It is up to the discretion of the examiner if a new VA examination is necessary. 

Based on a review of the record and examination if deemed necessary, the examiner should: 

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is causally or etiologically related to the Veteran's period of active service, to include the Veteran's in-service herbicide exposure.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was caused by his service-connected acquired psychiatric disorder.

If the hypertension is not caused by the service-connected psychiatric disability, then the examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) the hypertension has been permanently worsened beyond its natural progression (aggravated) by his service-connected psychiatric disability.

In reaching this opinion, the examiner should specifically mention the medical literature submitted and/or referenced by the Veteran, to include in his July 2015 Appellate Brief.  

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was caused by his service-connected diabetes mellitus, type II.

If the hypertension is not caused by the service-connected diabetes mellitus, type II, then the examiner should provide as opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) the hypertension has been permanently worsened beyond its natural progression (aggravated) by his service-connected diabetes mellitus, type II.

In reaching this opinion, the examiner should specifically reference the January 2015 private medical opinion submitted by the Veteran and any other potentially relevant medical or lay evidence.

d) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was caused by his service-connected coronary artery disease (claimed as ischemic heart disease).

If the hypertension is not caused by the service-connected coronary artery disease (claimed as ischemic heart disease), then the examiner should provide as opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) the hypertension has been permanently worsened beyond its natural progression (aggravated) by his service-connected coronary artery disease (claimed as ischemic heart disease).

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record. The examiner should also directly address the Veteran's lay assertions.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation. "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




